Citation Nr: 1729702	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-19 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher ratings for residuals of distal fibula left ankle, an initial rating in excess of 10 percent from April 28, 2006, to September 8, 2009, and a rating in excess of 20 percent from September 9, 2009, forward.

2.  Entitlement to higher ratings for degenerative disc disease L4 5 and L5-SI, and initial rating in excess of 20 percent, from April 28, 2006, to September 8, 2009, and a rating in excess of 40 percent from September 9, 2009, forward.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition with aortic valve repair.

5.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a chronic obstructive pulmonary disorder (COPD) exacerbation, claimed to have resulted from treatment at a VA Medical Center (VAMC).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 6, 1983 to December 5, 1986, under honorable conditions.  His period of service from December 6, 1986 to June 16, 1989 was under dishonorable conditions and is not therefore qualifying active service for VA purposes.  An unappealed administrative decision to this effect was issued in November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied service connection for hypertension and a heart condition with aortic valve repair, but granted service connection for degenerative disc disease L4 5 and L5-S1 (a low back disability) and for residuals fracture of distal fibula left ankle (a left ankle disability), and assigned initial ratings of 20 and 10 percent, respectively, each effective April 28, 2006.  The Veteran filed a notice of disagreement in September 2007.  A statement of the case was issued in March 2009 and the Veteran perfected his appeal with the filing of a substantive appeal in April 2009.  Later, in a December 2013 rating decision, higher 20 and 40 percent ratings were granted for left ankle and low back disabilities, respectively, each effective September 9, 2009.  Supplemental Statements of the Case (SSOCs) were issued in January 2014.

Although the RO granted higher ratings for the left ankle and low back disabilities from September 9, 2009, as higher ratings are available from disability before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the higher rating claims to  reflect the initial and subsequent staged ratings currently assigned-as reflected on the title page.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal also arose from a September 2010 rating decision in which the RO denied entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. §1151, for a COPD exacerbation, claimed to have resulted from treatment at a VAMC.  The Veteran filed a notice of disagreement in September 2010.  A statement of the case was issued in January 2012 and the Veteran perfected his appeal with the filing of a substantive appeal in January 2012.  An SSOC was issued in January 2014.

In September 2014, the Veteran presented testimony during a Board video conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a March 2015 decision, the Board dismissed claims of service connection for right ear hearing loss, a right shoulder condition, a right elbow condition, a prostate condition, residuals of a stab wound to the chest, and denied service connection for hypertension and a heart condition with aortic valve repair.  The Board remanded the claims for increased ratings for a low back disability and a left ankle disability, as well as the claim pursuant to 38 C.F.R. § 1151.

As regards the service connection claims on appeal, the Veteran appealed the Board's denials to the United States Court of Veterans Appeals (Court).  In February 2016, the Court granted a Joint Motion filed by counsel for the Veteran and the VA Secretary, setting aside the Board's March 2015 denial of service connection for hypertension and a heart condition.

As regards the section § 1151 and increased rating claims, after accomplishing further action on remand, the RO continued to deny the claims (as reflected in a February 2016 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

As a final preliminary matter, in a February 2016 rating decision, the Board notes that the RO denied entitlement to a total disability rating due to individual unemployablility (TDIU) , but  granted service connection for left lower extremity radiculopathy and assigned an initial 20 percent rating for that disability, effective September 15, 2015.  In September 2016, the Veteran filed d an NOD with respect to the denial of a TDIU and the initial rating and effective date assigned for left lower extremity radiculopathy.  In May 2017, an SOC was issued.  The SOC informed the Veteran of how to perfect an appeal of those matters.  To date, the Veteran has not perfected an appeal of those matters and they are not properly before the Board at this time.

The Board's decisions addressing rhe  increased rating claims for service-connected and left ankle disability and low back disability are set forth below.  The remaining claims on appeal are addressed in the Remand following the Order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The collective medical and lay evidence indicates that, since the April 26, 2006 effective date of the award of service connection, the Veteran has manifested marked limited motion of the left ankle; there has been no ankylosis of the left ankle.

3.  The collective medical and lay evidence indicates that, since the April 26, 2006 effective date of the award of service connection, , the Veteran has manifested thoracolumbar spine motion of 30 degrees or less; but there has been no unfavorable ankylosis of the entire thoracolumbar spine or evidence of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during any 12-month period.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent but no higher rating for service-connected distal fibula left ankle, from April 28, 2006, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5271 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 40 percent but no higher rating for service-connected lumbar spine disability, from April 28, 2006, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, because the claims involving evaluation of  the left ankle and low back disabilities are downstream issues from the awards  of service connection (for which a VCAA letter was issued in September 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003 ).  The Court has determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Moreover, the SOC provided notice of what is needed to support a higher rating, as well as provided general notice of how VA assigns effective dates, followed by a period for response.  There is no allegation of any error or omission in the notice provided. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop each claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim.  Pertinent medical evidence associated with the claims file consists of the reports of various VA examinations, which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate the disabilities under consideration, and VA treatment records.   The Veteran has not identified any additional records that are relevant to either rating claim herein decided.   Also of record and considered in connection with the appeal are various statements of the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required. 

As noted, most recently, the Veteran was provided an opportunity to set forth his contentions during September 2014 hearing before the undersigned VLJ.  During the hearing, the undersigned VLJ identified the issues on appeal, to include the claims for higher ratings.  Moreover, information was elicited regarding the severity of, and treatment for, the Veteran's  left ankle and low back disabilities.  While the submission of specific, additional evidence was not explicitly suggested with respect to any claim, on these facts, any omission in this regard was harmless, inasmuch as, following the hearing, the Board directed additional development of the claims-in particular, the claims for higher  ratings-on several occasions and, as a consequence, additional evidence was added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010).  

Furthermore, the Board finds that the purposes of the Board's March 2015 remand directives have been fulfilled.  The remand sought outstanding VA treatment records dating from December 2013, forward.  Such records were obtained and information was sought regarding any relevant outstanding records.  In addition, contemporaneous VA examinations detailing the severity of the low back and left ankle disabilities were to be conducted.  Such examinations were undertaken in September 2015.  Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  As such, there is no prejudice to the Board proceeding to decision on each claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  As the AOJ has already assigned staged ratings for the Veteran's service-connected disabilities under consideration, for each disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

Pertinent to both claims, the Board notes, at the outset, that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board is aware that the Court recently held that 38 C.F.R. § 4.59 "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016). Specifically, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Id. at 169-70.  That regulation provides that that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).

The VA examination reports of record related to the low back and left ankle disabilities appear to reflect that this specific testing was not performed.  However, because the Board is granting the maximum, initial ratings based on limitation of motion of the left ankle and low back disabilities (as will be discussed in greater detail below), and higher ratings require either ankylosis, or malunion or nonunion of the tibia and fibula, which is not shown, there is no prejudice in the VA examination not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.  Moreover, remanding these claims to arrange for an additional VA examination to obtain active- and passive-motion and weight-bearing and nonweight-bearing range of motion measurements would only result in further delay in deciding the appeal without additional benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

A.  Left Ankle Disability

The Veteran's service-connected residuals of distal fibula left ankle has been rated 10 percent disabling from April 28, 2006, to September 8, 2009, and as 20 percent disabling from September 8, 2009, forward, pursuant to Diagnostic Code 5299-5271.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  See 38 C.F.R. § 4.27 (2016).  The use of "99" in this rating decision is reflective of a disability not listed in the VA's rating scheduled which is evaluated under the diagnostic code for limited motion of the ankle.  See 38 C.F.R. §§ 4.20, 4.27 (2016).

Under Diagnostic Code 5271, for limitation of motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Also, the use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2007, during which  he reported weakness and stiffness in the left ankle.  Pain after prolonged walking was noted.  Range of motion testing revealed left ankle dorsiflexion to 15 degrees, at which point  pain occurred.  Plantar flexion was to 40 degrees, at which point  pain occurred.  The examiner stated that joint range of motion was additionally limited by pain, fatigue, weakness and lack of endurance with repetitive use, but the major functional impact was due to pain with prolonged or strenuous exertion of the left ankle joint.  

The Veteran was afforded a VA examination in September 2009, during which he reported pain, weakness, stiffness, swelling, tenderness, and giving-way sensation in the left ankle.  The Veteran reported being unable to walk more than 10 minutes at a time.  Dorsiflexion was to 5 degrees, at which point  pain occurred.  Plantar flexion was to 5 degrees, at which point e pain occurred.  Repetitive-use was possible and did not result in any further limitation of motion.  The examiner stated that there was tenderness on palpation of the medial and lateral collateral ligaments, as well as guarding of movement of the left ankle.  There was weakness, fatigue and lack of endurance of the left ankle joint, but the major functional impact was pain with dorsiflexion and plantar flexion.

During  the September 2014 Board hearing, the Veteran testified regarding his left ankle.  The Veteran reported pain and weakness in his left ankle.  He testified that his ankle will give way when he steps down, which requires that he use a cane to ambulate.  He explained that he does not receive treatment for his left ankle, but uses a brace to keep it straight while walking.  The Veteran further testified that his left ankle problems have remained similar since service connection was awarded.

On VA examination in September 2015, , the Veteran reported left ankle pain and the inability to stand for more the five minutes without his cane.  He reported no flare-ups of his left ankle disability.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  The Veteran reported that pain limits range of motion.  There was evidence of pain with weight bearing, but no objective evidence of localized tenderness or pain or palpation of the joint or associated soft tissue.  Repetitive-use did not cause further limitation of motion.  Pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time, but the examiner was unable to describe in terms of range of motion.  Muscle strength testing was normal.  There was no ankylosis.  Joint instability or dislocation was suspected, but there was no laxity compared with the right ankle.  

Considering the pertinent medical and lay evidence in light of the applicable legal authority, and taking into consideration functional limitations due to pain, the Board finds that, evidence is at least relatively evenly balanced on the question of whether the Veteran's left ankle has exhibited marked limited motion, warranting an initial 20 percent rating under Diagnostic Code 5271 from the April 28, 2006, effective date of the award of service connection, 
To that end, the May 2007 VA examination report shows that the Veteran's dorsiflexion was limited to 15 degrees, with pain occurring at that degree.  Likewise, plantar flexion was limited to 40 degrees, where pain began..  The examiner explained that range of left ankle motion was additionally limited by pain, fatigue, weakness and lack of endurance.  However, the examiner did not opine as to the extent to which those factors further limit range of motion.  In any event, the Veteran has consistently stated that he experiences left ankle pain and weakness to such an extent that he is unable to step down on his left ankle, necessitating the use of both a cane and a brace.  Indeed, the Veteran stated that he has difficulty stepping with his left foot and has trouble with his left ankle giving way.  Moreover, as dorsiflexion and plantar flexion were somewhat limited at the May 2007 VA examination and very limited on the September 2009 VA examination, it is reasonable to conclude, after affording the Veteran the benefit of the doubt, that range of motion would be markedly limited after repetitive use due to pain, fatigue, weakness and lack of endurance.  This is further buttressed by the Veteran's competent and credible statements that he has trouble even standing after walking for brief periods of time.  In light of the above, consideration of functional loss due to pain and other factors  (see C.F.R. §§ 4.40  and 4.45, and DeLuca, supra), and resolving all reasonable doubt in the Veteran's favor, the  Board concludes that an initial 20 percent rating under Diagnostic Code 5271 for marked limitation of motion of the left ankle from April 28, 2006, is warranted,.

Notably, the l 20 percent rating is the maximum schedular rating for limitation of motion of the ankle under Diagnostic Code 5271Tthe Board has considered other potentially applicable rating criteria in connection with the claim for a higher rating for the Veteran's left ankle disability, but finds that no rating higher than 20 percent is assignable.  As evidence of record demonstrates that the Veteran does not have left ankle malunion of the tibia and fibula with marked ankle disability, nonunion of the tibia and fibula, or ankylosis, evaluation of the disability under Diagnostic Codes 5262 or 5270 is not warranted.  See 38 C.F.R. § 4.71(a).  The disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

B.  Low Back Disability

The Veteran's service-connected degenerative disc disease L4 5 and L5-SI, has been rated 20 percent disabling from April 28, 2006, to September 8, 2009, and 40 percent disabling from September 8, 2009, forward, pursuant to Diagnostic Code 5243-5237.  The Board notes that, while the ratings for the Veteran's low back disability have been assigned under Diagnostic Code 5243-5237, all spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula provides for assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  at Note (5).

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Alternatively, the Formula for Rating IVDS provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  at Note (1).

During at a May 2007 VA examination, the Veteran reported consistent stiffness and weakness in his low back.  He reported pain radiating to his upper back and incapacitation due to low back pain and stiffness.  Range of motion testing showed flexion to 45 degrees, where pain occurred.  Extension was to 10 degrees, where pain occurred.  Right and left lateral flexion was  to 30 degrees, each, as was  right and left rotation.  The examiner stated that range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance with repetitive use, but the major functional impact is due to pain with bending, such as flexion or extension.  The examiner did not state to what extent range of motion was additionally limited.

The Veteran was afforded a VA examination in September 2009.  The Veteran reported severe back pain.  He noted stiffness, muscle spasms, reduced range of motion, paresthesias, numbness, and weakness.  The Veteran also reported erectile dysfunction.  The Veteran also reported radiating pain from his low back.  Posture and gait were abnormal.  Examination revealed no radiation of pain or muscle spasm.  Range of motion testing showed flexion to 30 degrees, where pain occurred.  Extension was to 5 degrees, where pain occurred.  Repetitive use testing revealed no further limitation of motion.  There were no abnormal spine curvatures.  Evaluation of the penis, scrotum and testicles was normal.  Peripheral pulse examination revealed that the femoral, popliteal, dorsalis pedis, and posterior tibial pulses appeared normal, but the examination was difficult to perform as the Veteran was unable to lie in the supine position due to his lumbosacral spine pain.  Deep tendon reflex responses were 2+ for the right and left biceps and triceps reflexes, 2+ for the right knee and ankle reflexes, 1+ for the left knee reflex, and 2+ for the left ankle reflex.  There was weakness in the left lower extremity compared to the right.

During the September 2014 hearing, the Veteran testified regarding the severity of his low back disability.  He reported pain and difficulty lying on his back.  He also stated that he is unable to lift more than 20 pounds.  The Veteran reported taking pain medication to treat constant pain in his back.  The Veteran testified that his low back will tighten up to the point where he feels as if he is paralyzed.  He also explained that he has difficulty driving because of tightness and pain in his low back.

The Veteran was afforded a VA examination in September 2015.  The Veteran reported pain down his left leg.  The Veteran also reported low back pain, but no flare-ups.  It was reported that back pain limits the Veteran from sitting more than 10 to 15 minutes and standing and walking is limited to about five minutes.  Flexion was limited to 80 degrees.  Extension was limited to 20 degrees.  The Veteran reported that pain limits range of motion.  Repetitive-use testing did not further limit range of motion.  It was noted that pain, weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time.  The Veteran reported severe pain in all planes of motion, but the examiner was not able to describe limitation in terms of range of motion.  There was no guarding or muscle spasm.  Muscle strength was normal.  Left lower radiculopathy was noted.  There was no ankylosis.  IVDS was noted, but there were no episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  The regular use of a cane was noted.  The examiner noted that the Veteran's low back disability impacts his ability to work.  The Veteran reported that he is unable to sit for more than 10 to 15 minutes and standing is limited to about five minutes.  The Veteran also reported he is unable to lift, carry, push or pull more than 20 pounds and driving and twisting is limited.  The examiner stated that reaching overhead is not limited and his ability to grasp, grip, type, write and answer a telephone is not limited.  The examiner stated that the Veteran sat for at least 45 minutes for the examination.

VA treatment records detail treatment for low back pain.  Ankylosis is not shown within the record.

In light of the above, an initial 40 percent rating for the low back disability is warranted.  The Board acknowledges that the Veteran's flexion was limited to only 45 degrees, not 30 degrees, at the May 2007 VA examination.  However, the examiner noted further limitation of motion due to pain, fatigue, weakness and lack of endurance with repetitive use.  The examiner even highlighted that the major functional impact is due to pain with bending such as flexion.  The examiner, however, did not specify the extent of further limitation of motion due to those items.  In any event, the Veteran has consistently and credibly stated that he is unable to bend over during periods of extreme pain and stiffness.  This indicates that during periods of flare-ups, forward flexion is substantially limited.  Indeed, the examiner himself stated that the Veteran's main functional impairment is due to pain with bending, such as on flexion.  

 In light of the above, the Board finds the evidence is at least in relative equipoise (relatively evenly balanced) on the question of whether the Veteran's forward flexion is further limited, taking into consideration the functional loss due to flare-ups.  As such, , the Board finds that,  while the thoracolumbar range of motion testing suggests a 20 percent rating for the Veteran's low back disability, evidence regarding additional functional impairment due to flare-ups suggests that the Veteran's overall level of disability is commensurate with the next higher level of disability. Therefore, taking functional loss due to pain and flare-ups into consideration, and resolving all reasonable doubt in the Veteran's favor , the Board finds that an initial 0 percent rating, for flexion limited to  30 degrees or less, is warranted..

An initial 40 percent rating is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula. Notably, a rating excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed during the claim period, and the absence of ankylosis was specifically noted during the September 2015 VA examination.  Therefore, the rating considerations pertaining to functional loss due to pain and other factors (as delineated in 38 C.F.R. §§ 4.40  and 4.45, and DeLuca), provide no basis for any higher rating, and a rating in excess of 40 percent under the General Rating Formula is not warranted at any time pertinent to the current claim.

Moreover, considering the entirety of the period under consideration in this appeal, the Board findings that no separate, compensable rating for any additional neurological manifestation(s) is warranted.  As discussed above, service connection for left lower extremity neuropathy has been granted.  The Veteran has disagreed with the initial rating assigned for that disability, as well as the effective date for the award of service connection. An SOC was issued in May 2017 and, to date, the Veteran has not perfected an appeal of those issues.  Thus, they are not before the Board at this time.  There is also no evidence that the Veteran has experienced any neurological manifestation(s) of his low back disability other than left lower extremity radiculopathy.  Indeed, the September 2015 VA examiner explained that there are no neurological manifestations associated with the low back disability aside from the left lower extremity radiculopathy.  There is no competent evidence counter to the objective findings of the May 2015 VA examiner.  Without any showing of any other neurological manifestations related to the Veteran's low back disability, no additional separate rating(s) is/are not warranted.

Additionally, for the entirety of the period under consideration in this appeal, a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  Indeed, there is no competent, probative evidence indicating that the evidence that the Veteran has experienced IVDS with incapacitating episode. Notably, the May 2015 VA examiner explicitly found that the Veteran does experience IVDS.  However, the examiner explained that there were no episodes of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  Thus a rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

C.  Both Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's low back or left ankle disability has reflected so exceptional or so unusual a disability picture as to render the applicable criteria for evaluating each disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's low back and left ankle disabilities at all pertinent points.  The rating schedule fully contemplates the symptoms associated with each  disability, to include limited range of motion, and functional loss due to pain and other factors, to include on repeated use and during flare ups,  and there are no additional symptoms or manifestations of his disability that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of each s service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate each  disability under consideration,  and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016) ("the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). As such, further discussion of the holding in Johnson is unnecessary, 
Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) due to that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record, however, reflects that the Veteran has a freestanding claim for a TDIU based on all service-connected disabilities, which the Veteran has yet to perfect an appeal of, as discussed above.  There is no evidence or argument that the Veteran's left ankle and or low back disability(is), alone, render(s) him unemployable.  Indeed, records from the Social Security Administration reflect that he was awarded disability benefits due to his heart condition.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to either of the disabilities under consideration, individually, has not reasonably been raised, and need not be addressed in conjunction with the higher rating claims herein decided.

For all of the foregoing reasons, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence supports assignment of an initial, 20 percent rating for left ankle disability and an initial, 40 percent rating for low back disability, each effective April 28, 2006; but that the preponderance of the evidence is against assignment of any higher or additional rating for either disability at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial 20 percent rating for service-connected residuals of distal fibula left ankle, from April 28, 2006, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 20 percent for service-connected residuals of distal fibula left ankle is denied.

An initial 40 percent rating for service-connected degenerative disc disease L4 5 and L5-SI, from April 28, 2006, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 20 percent for service-connected degenerative disc disease L4 5 and L5-SI is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As regards the claim for service connection for hypertension, in the March 2015 decision, the Board noted that VA medical opinions provided in 2009 and 2013 concluded that it was at least as likely as not that hypertension was incurred in or caused by service.  However, as explained in the March 2015 decision, those opinions relied on blood pressure readings made during the Veteran's period of dishonorable service in supporting those opinions.  This renders those opinions as having limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

On the other hand, the 2012 opinion concluded that it was less likely than not that hypertension was caused by the claimed in-service injury, event or illness.  As discussed in the March 2015 decision, this is the only opinion that relied on blood pressure readings from the Veteran's honorable period of service.

However, as pointed out by the parties to the Joint Motion, the 2012 opinion did not address what, if any, probative value could be found in the elevated readings from the Veteran's period of dishonorable service in terms of continuity of symptomatology from the Veteran's period of honorable service.  Likewise, the 2012 opinion does not address the elevated blood pressure reading of 118/97 from the Veteran's period of honorable service.  See October 1984 Service Treatment Record.

For the above reasons, the Board concludes that 2012 opinion is insufficient.  .  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Accordingly, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Board notes, as highlighted in the Joint Motion, the claim for service connection for a heart condition is inextricably intertwined with the claim for service connection for hypertension.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  As the claim for service connection for hypertension is being remanded, adjudication of the heart condition claim at this time would be premature and that claim must be remanded.

As regards the claim for COPD exacerbation pursuant to the provisions of 38 U.S.C.A. § 1151, the Board remanded that matter to obtain a medical opinion regarding that claim.  Specifically, the examiner was to identify any additional disability (to include exacerbated COPD and shortness of breath) that manifested since the September 1, 2009 VA stress test.  Thereafter, the examiner was to opine as to whether it was at least as likely that any additional disability was incurred as a result of care received at the Durham, NC VA Medical Center (VAMC) on September 1, 2009, and, if so, the examiner was to opine whether the proximate cause of such disability was due to the carelessness, negligence, or lack of proper skill, error in judgment or similar instance of fault on the part or VA or an event not reasonably foreseeable.

The Veteran was afforded an examination in January 2016.  The examiner seemingly indicated some aggravation.  Specifically, the examiner noted that "[w]hile there is some relative contra-indication of adenosine administration to COPD patients during stress test, the adverse effects of bronchospasm and dyspnea are not permanent.  There was likely some aggravation of his COPD at the time of the test, but the medication is short acting and would likely not cause long term progression of his COPD extending 6 years later."  The examiner offered no further opinion regarding the aggravation of the Veteran's COPD.

The Board finds the January 2016 opinion is not sufficiently responsive to the prior remand directives.  The examiner indicated that the Veteran experienced some worsening of his COPD due to the adenosine administration, including bronchospasm and dyspnea, albeit not permanently.  However, despite this, the examiner did not offer an opinion as to the other questions posed by the Board.  Specifically, the examiner did was to opine as to whether it was at least as likely that any additional disability was incurred as a result of care received at the Durham, NC VA Medical Center (VAMC) on September 1, 2009, and, if so, whether the proximate cause of such disability was due to the carelessness, negligence, or lack of proper skill, error in judgment or similar instance of fault on the part or VA or an event not reasonably foreseeable.  As the examiner did not offer an opinion as to the other questions posed by the Board, the opinion is not sufficiently responsive to the questions posed by the Board.

Given the deficiencies discussed above, the Board determines that substantial compliance with the prior remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of that matter is required to ensure such compliance.  Stegall, supra.  Under these circumstances, a remand is necessary to obtain another addendum opinion from the March 2015 VA examiner.  If the prior examiner is no longer employed by VA or is otherwise unavailable, that fact should be documented in the claims file, and the AOJ should obtain an etiology opinion from an appropriate physician, based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination, by an appropriate physician,  to obtain the requested opinion if one is deemed medically necessary.

The Veteran is hereby advised that, failure to report to any scheduled examination(s)without good cause, may result in denial of the claim(s). See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to obtain from the August 2012 VA examiner an addendum opinion addressing the etiology of the Veteran's hypertension. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

With respect to diagnosed hypertension, the examiner should provide an opinion as to whether it at least as likely as not (i.e. a 50 percent or greater probability) that the disability(a)  had its onset during, or is otherwise medically related to, the Veteran's period of honorable active service.

The examiner is advised that the Veteran's sole period of honorable service was from December 6, 1983 to December 5, 1986, subsequent service was dishonorable and not qualifying service for purposes of service connection.

In addressing the above examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  The examiner must specifically comment on whether elevated blood pressure readings from the Veteran's dishonorable period of service reflect any continuity of symptomatology from the Veteran's honorable period of service AND the elevated blood pressure reading (118/97) from the Veteran's honorable period of service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.   After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to obtain from the January 2016 VA examiner an addendum opinion addressing the matters below. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

a)  Identify, by diagnosis and associated symptoms, any additional disability which has manifested since the VA stress test took place on September 1, 2009, primarily claimed as exacerbated COPD and shortness of breath (this includes any additional, temporary disability which may have resolved since September 1, 2009).  If no such disability is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record and explain why it is concluded that no such disability is shown.

(b) For each additional disability identified, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred as a result care received at the Durham, AMC on September 1, 2009, to include inadequate or inappropriate treatment. 

(c) If so, the physician should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable. 

In addressing the above, the physician should consider and discuss the Veteran's development and progression of COPD and other respiratory symptoms and associated complications.  The physician should comment as to whether, in providing the Veteran's care on September 1, 2009 at the Durham, NC VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.

All pertinent lay and medical evidence (to include a May 2010 memorandum from the risk management department of the Durham, NC VAMC; emergency department notes from September 2009 through May 2010 from Craven Regional Medical Center and CarolinaEast Health System; and articles to include those from the American Society of Nuclear Cardiology, the University of Pittsburgh Medical Center, and the Cardiovascular Medical Group) should be addressed.

In addressing the above examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority...

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


